Exhibit 10.1




Asset Management Agreement




Between




Empire Energy Corporation International




And




Sure Asset Management







This Asset Management Agreement (The “Agreement”) is signed by the following
parties in Hamilton, Bermuda and New York City in the State of New York in the
United States of America (“USA”) on June 30, 2010:




·

Empire Energy Corporation International and/or related parties (“Party A”)




Address:

4500 College Boulevard, Suite 230, Leawood,

Kansas, USA, 66211




Legal Representative:

Mr. Malcolm R. Bendall, CEO Empire Energy  

                

Corporation International

   

Australian Citizen; DOB: 09 December 1958

Passport Number: E3038581




·

Sure Asset Management (“Party B”)




Address:

The Emporium Building, 3rd Floor, 69 Front

Street, Hamilton, HM 12 Bermuda

Legal Representative:




Dr. Cherif Belbel, Chairman Sure Capital

Suisse Citizen: DOB: 12 January 1965

Passport Number: F38994688




WHEREAS,




(1)

Party A is a legally established and duly organized company in the State of
Nevada, USA. Great Southland Minerals Limited (“GSLM”) is incorporated in
Tasmania, Australia and is the wholly owned subsidiary of Party A.




(2)

Party B is a legally establish and duly organized company in the country of
Bermuda, which is qualified to carry out the investment management of corporate
assets as well as the issuance of debt instruments.







(3)

Party A and Party B wish to make appropriate arrangements on matters related to
Party B providing Party A with investment management services and financial
structuring secured with the assets of Party A.




THEREFORE, based upon the principle of mutual benefit, both parties agree,
through friendly negotiation, on the following terms:




1.

Appointment




Subject to terms and conditions to be agreed upon, Party A hereby appoints Party
B and Party B hereby subject to terms and conditions to be agreed upon such
appointment and agrees, to perform investment management services with respect
to the Entrusted Assets to be agreed upon as described in Section 2.1.





--------------------------------------------------------------------------------



2.

Investment Management Services




2.1

The Entrusted Assets are the registered mortgage debenture over all assets of
Party A as well as the stock certificates of GSLM and any additional securities
required. The perfection of the assets will be subject to terms and conditions
to be agreed upon including but not limited to assignment. These Entrusted
Assets will be transferred through means and according to terms to be agreed
upon by the parties, for the purposes of Party B providing Party A with
investment management services and financial structuring secured by these
Entrusted Assets that are pelage fully in favor of party B during the period of
this agreement. Party B shall first evaluate the entrusted Assets according to
market condition and will than propose an offer to Party A. All cost related to
evaluation shall be the responsibility of Party A.




3.

Investment Management Services




3.1

Authorization




3.1.1.

For the duration of the Agreement that shall be no longer of 15 years and no
less than 5 years. Party A shall retain the ownership of the Entrusted Assets
but will pledge them in favor of which shall serve as security for the
structuring of a debt financing, as described in Section 3.2.




3.1.2.

While the Entrusted Assets are under management by Party B, Party B may log the
Entrusted Assets into their accounts and allow their financial statements to
reflect the value of the Entrusted Assets.




3.2

Debt Instrument




3.2.1.

At a time mutually agreed upon by the parties, Party B agrees to financing Party
A and Party A agrees to provide a share to Party B in to the project reflected
by a profit from the gross returns. The securitization of the Entrusted Assets
according to terms to be agreed upon as described below:




(1)

Preconditions to be met:




a.

Asset and any added value pledged by Party A shall be acceptable to Party B and
financial institutions.




(2)

The total amount of financing shall be in the total sum of USD$180million
(USD$180,000,000).




(3)

Party B shall receive repayment of the dept financing including interest
according to a repayment schedule and interest rate per terms to be agreed upon
as described below:




a.

Party A shall pay Party B an additional Profit based on the gross profit annual
return at a margin to be agreed upon; payment shall be made on quarterly basis
manner.




3.3

Disbursement of Debt Instrument Monies




3.3.1

Party B shall not disburse monies until Party A has met all of the requirements
of the below triggers:




3.3.1.1.

Successful completion of banking due diligence and compliance check;




3.3.1.2.

Completion of a counter evaluation of the pledged assets.




3.3.1.3.

Completion of proposal for financing deal with a Gulf based oil company.




3.3.2

The debt finance shall be disbursed to Party A in four (4) equal installments of
USD$45million (USD$45,000,000) per annum for four (4) consecutive years on dates
mutually agreed upon by the parties according to terms to be agreed upon.





2

Initials
                                                                                          Initials
B




--------------------------------------------------------------------------------



4.

Conflict of Interest




4.1

Party A hereby recognizes that, when Party B conducts investment management
services in regard to Entrusted Assets and, at the same time, in regard to its
own assets or the assets of any third party, conflicts of interest may arise in
respect of (but not limited to) the distribution of resources, provisions of
services and distribution of investment opportunities.




4.2

When Party B determines in its professional judgment that there is an existing
or possible conflict of interest, Party B shall inform Party A of such conflict
of interest immediately.




4.3

Party B shall have full discretion in taking any such action or measure as it
deems in its professional judgment to be fair, reasonable and necessary to deal
with such conflicts of interest.




4.4.

Party B shall not take any of the following actions:




4.4.1

trading the Entrusted Assets with itself, or with the assets Entrusted by other
parties, without Party A’s advance written approval; or




4.4.2.

Using Entrusted Assets to pursue its own interests or the interests of any third
party at the expense of Party A’s interests.




5.

Representations, Warranties and Commitments




5.1

Each Party to this Agreement makes the following representations, warranties and
commitments to the other Party:




5.1.1.

It has full rights and authorization, including but not limited to approvals,
consents or licenses from relevant governmental departments, as well as the
internal authorizations of the company, to enter into this Agreement;




5.1.2.

This Agreement shall become binding and enforceable upon it after it comes into
effect by the means stipulated in the Agreement and to terms to be agreed upon;
and




5.1.3.

No terms of the Agreement are in violation of its bylaws or Bermuda and/or
United States of America laws and regulations.




5.2

Party A makes the following additional representations, warranties and
commitments to Party B:




5.2.1.

The Entrusted Assets are legally obtained and valid and can be legally used to
secure debt instruments according to laws, regulations and relevant requirements
of financial regulatory authorities and other regulatory authorities.




5.3

Party B makes the following additional representations, warranties and
commitments that during the term of this Agreement, it will not:




5.3.1.

Misappropriate or seize the Entrusted Assets;




5.3.2

conduct investment services in violation of laws, regulations and financial
regulatory authorities.




6.

Term




6.1

The term of this Agreement shall last for a minimum of five (5) years from the
date of this Agreement’s execution.




7.

Indemnification




7.1

Party A shall indemnify and hold harmless Party B, its affiliates, their
directors, management, employees, agents and representatives (collectively
"Indemnified Parties") from and against any claims, litigation losses, judgment,
damages, penalties or expenses (collectively "Losses") and /or liabilities
arising out of or in connection with the performance of any duty by the
Indemnified Parties hereunder, other than Losses and/or liabilities that are
caused by the fault of the Indemnified Parties, as determined by a final
judicial judgment.





3

Initials
                                                                                          Initials
B




--------------------------------------------------------------------------------



7.2

Notwithstanding other provisions of the Agreement, the Indemnified Parties shall
not be responsible for any Losses incurred by Party A or any third party as
result of the acts or failures to act or any errors of judgment in performing
their obligations under the Agreement, unless the losses are caused by the fault
of Party B.




7.3.  

This indemnification clause shall remain in effect regardless of the manner in
which the Agreement is terminated.




8.

Liabilities for Breach of the Agreement




8.1.

Party A's violation of its representations, warranties or undertakings, or of
any term of the Agreement, unless caused by events described in Section 13,
shall constitute Party A's breach of the Agreement. Party A shall compensate
Party B for losses sustained by Party B as a result of such breach. Party B is
entitled to give Party A written notice to terminate this Agreement in the case
of substantial losses caused by Party A's breach. The Agreement shall be
terminated on the thirtieth day following the receipt of such written notice by
Party A, unless otherwise waived by Party B.




8.2.  

Party B's violation of its representations, warranties or undertakings, or of
any other term of the Agreement, or of the written requirements and written
instructions made by Party A pursuant to the Agreement, shall constitute Party
B's breach of the Agreement pursuant to Section 10.2 of the Agreement, unless
caused by events described in this Agreement. Party B shall compensate Party A
for losses sustained by Party A as a result of such breach of the Agreement to
the extent of the total amount of the Investment Management Services fees and
performance-based bonus collected by Party B under the Agreement as of the day
when Party B's default is established. Party A is entitled to give Party B a
written notice to terminate this Agreement in the case of substantial losses
caused by Party B's breach. The Agreement shall be terminated on the thirtieth
day following the receipt of such written notice by Party B, unless otherwise
waived by Party A.




9.

Termination




The Agreement shall be terminated upon occurrence of any of the following
events:




9.1.

The term of the Agreement expires or a renewal term expires without further
renewal;




9.2.

Either Party terminates the Agreement pursuant to the terms of this Agreement;




10.

Notices




All notices relating to the Agreement shall be in writing and shall be delivered
by overnight courier, fax, or mail. Notices delayed by overnight courier shall
take effect upon delivery. Notices sent by fax shall take effect upon successful
transmission provided that a fax confirmation report produced by the fax machine
showing the successful transmission of the notice is provided by the sending
party. Notices sent by mail shall take effect on the third (3/rd) day after
having been posted (if the last day is Sunday or statutory holiday, such day
shall be the next working day).




The addresses of the parties for the delivery of notices are as follows:




Empire Energy Corporation International




Address:

4500 College Boulevard

Suite 230

Leawood, Kansas, USA, 66211

Phone:

+19136632310

Fax:

+19136632239




Sure Asset Management




Address:

The Emporium Building

3rd Floor

69 Front Street

Hamilton, HM 12 Bermuda





4

Initials
                                                                                          Initials
B




--------------------------------------------------------------------------------



11.

Governing Law and Dispute Resolution




11.1.

This agreement shall be governed by, and interpreted and construed in accordance
with the laws of Bermuda.




11.2.

Any disputed arising from and related to this Agreement shall be settled by both
parties through friendly negotiations. If a dispute cannot be resolved through
friendly negotiations within (60) days, either party may submit such dispute to
a mutually agreed upon arbitration commission. The arbitration award shall be
final and binding on both parties.




13.

Effectiveness, Copies and Modifications




13.1.

This Agreement shall come into effect when it is signed and sealed by the
authorized representatives of both parties on June 30, 2010.




13.2

This Agreement is executed in two (2) originals, with one for each party. Each
of these two originals has the same legal effect.




13.3

The modification of this Agreement can only be made pursuant to a written
agreement duly executed by the authorized representatives of both parties and
upon the approval of both parties after the appropriate actions of their legal
representatives.




14.

Estimated Value of Licensed Areas Party A Claims Right To




14.1

The estimated value of the licensed areas Party A claims right to, as estimated
by the Australian accountancy firm WHK Denison based on the work of independent
competent persons firm RPS Energy USD$3.3 billion.







Party A:

Party B:




Empire Energy Corporation International

Sure Asset Management




Legal Representative/

Legal Representative/

Authorized Representative

Authorized Representative













/s/ Mr. Malcom R. Bendall  

/s/ Dr. Cherif Belbel    

Mr. Malcolm R. Bendall

Dr. Cherif Belbel

CEO

Chairman











5

Initials
                                                                                          Initials
B


